Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter


1.	Claims 1-8 are allowed.
2. 	The following is an examiner's statement of reason for allowance: the prior art of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of "a preliminary material layer also with the first polishing stop layer on top, disposed on the substrate at the core region; a second polysilicon layer, filled between the gate structures at the cell region; and a second polishing stop layer, on the second polysilicon layer, wherein the first polishing stop layer and the second polishing stop layer are same material and same height” (claim 1) as instantly claimed and in combination with the remaining elements. 
3. 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 2017/0194334 -discloses a method for manufacturing an integrated circuit comprising: forming a charge trapping layer over a semiconductor substrate; forming a first conductive layer of a first material covering the charge trapping layer and the semiconductor substrate; performing a first etch into the first conductive layer to form a control gate electrode, a select gate electrode, and a dummy gate electrode laterally spaced over the semiconductor substrate, wherein the control gate electrode is formed partially covering the charge trapping layer, and wherein the first etch continues into the charge trapping layer after forming the control 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Vu whose telephone number is (571) 272-1798. The examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR, Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAVID VU/
Primary Examiner, Art Unit 2818